Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 03/07/2022. Claims 1-10 are presently pending and are presented for examination. Claims 3 and 8 are canceled. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-082352, filed on 04/18/2017.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1
Applicants arguments and amendments to incorporate “the control unit of the abnormal system is configured to correct at least one of the midpoint information and the rotation number of the abnormal system based on the midpoint information and the rotation number acquired from the control unit of the normal system; and the steering angle calculation unit of the abnormal system is configured to calculate the steering angle by using the midpoint information and the rotation number acquired from the control unit of the normal system.” are convincing and overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitations directed to a plurality of independent control units and rotation angle sensors, to form two sperate systems, one designated to specifically update the midpoint information of a system with a power supply abnormality, distinguishes an apparent novel methodology for providing a steering angle in an electric power steering system in the event of a power abnormality. The closest prior art of record for example, discloses determining correction of midpoint information during a power supply failure of a single unit, however the specific method of correcting midpoint information with a second system not experiencing a power supply failure is not disclosed. The subject matter of the claimed invention is therefore allowable.
Regarding claim 6
Applicants arguments and amendments to incorporate “the first microcomputer executes a process of correcting at least one of the midpoint information and the rotation number of the first system based on the midpoint information and the rotation number acquired from the first control unit of the first system; and the first microcomputer executes a process of calculating the steering angle by using the midpoint information and the rotation number acquired from the first control unit of the first system.” are convincing and overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitations directed to a plurality of independent control units and rotation angle sensors, to form two sperate systems, one designated to specifically update the midpoint information of a system with a power supply abnormality, distinguishes an apparent novel methodology for providing a steering angle in an electric power steering system in the event of a power abnormality. The closest prior art of record for example, discloses determining correction of midpoint information during a power supply failure of a single unit, however the specific method of correcting midpoint information with a second system not experiencing a power supply failure is not disclosed. The subject matter of the claimed invention is therefore allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664